DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter

Claims 1-4, 7-15 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1, 12 and 19 are about capturing a real-time image of a user, the image comprising a digital representation of the user; displaying the image within a user interface (UI) associated with an augmented reality (AR) application executing on the device; analyzing the image, and determining visual characteristics of the user represented by the digital representation; determining a head pose of the user within a three-dimensional (3D) space, said head pose comprising information indicating a 3D spatial orientation and alignment of the user’s head within said image; receiving information related to an item, said item being a specific type of item; determining a position on said user within said image that corresponds to said type of item; determining a shape and size of the position based on the type of item and the determined visual characteristics of the user associated with said position; scaling display characteristics of the item based, at least in part, on the determined shape and size of the position; determining an area of the position on the user within the image; modifying the image based on the determined area, the modification causing a specific portion of the image that corresponds to the determined area to be moved to a background of the UI while a remaining portion of the image remains unmodified in the UI; generating an AR filter comprising a displayable version of the scaled item, wherein a position of the displayable version of the item within the filter corresponds to the position within said image; and applying the AR filter to the modified image, 
Smith 20170032577, Spiegel 20130063487, and Capuozzo 20130170738 combined cannot discloses these limitations perfectly. The applicant’s argument is persuasive, “a specific portion of the image that corresponds to the determined area to be moved to a background of the UI while a remaining portion of the image remains unmodified in the UI” is distinguished from the prior art, these limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claim 2-4 and 7-11 depend on claim 1, are allowed based on same reason as claim 1.
Claim 13-15 and 18 depend on claim 12, are allowed based on same reason as claim 12.
Claim 20 depend on claim 19, are allowed based on same reason as claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YI YANG/
Examiner, Art Unit 2616